

115 S3535 IS: Common Sense Opportunities Act
U.S. Senate
2018-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3535IN THE SENATE OF THE UNITED STATESOctober 1 (legislative day, September 28), 2018Mr. Tester (for himself, Mr. Merkley, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to clarify the treatment of technical errors in
			 applications for Federal TRIO programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Common Sense Opportunities Act. 2.Application statusSection 402A(c)(7) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(c)(7)) is amended—
 (1)by striking The Secretary shall inform each entity operating programs and inserting the following:  (A)In generalThe Secretary shall inform each entity operating programs; and
 (2)by adding at the end the following:  (B)Deadline reviewNot later than 6 months after the date of enactment of the Common Sense Opportunities Act, the Secretary shall—
 (i)review the Department's history of complying with the not less than 8 month notification deadlines provided under subparagraph (A), including instances of when and why the Department failed to meet such a deadline;
 (ii)identify whether such deadlines could be better aligned with the program year of entities operating programs under this chapter to prevent disruption for such entities and the services the entities provide; and
 (iii)adjust the Department's procedures based on the findings gained pursuant to clauses (i) and (ii). (C)ReportThe Secretary shall submit a report to Congress on findings gained pursuant to subparagraph (B) and any adjustments made by the Department based on the findings..
 3.Treatment of technical errors in applicationsSection 402A(c)(8) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(c)(8)) is amended by adding at the end the following:
			
				(D)Treatment of technical errors in applications
 (i)In generalExcept as provided in clause (ii), the Secretary may not reject an application for a grant or contract under this chapter solely because such application contains a technical error.
 (ii)ExceptionThe Secretary may reject an application for a grant or contract under this chapter solely because such application contains a technical error only if—
 (I)the Secretary provides notice of the technical error by email and phone to the primary contact person, authorized representative, and project director identified in the application and, as part of such notice, specifically identifies the technical error in the text of the application;
 (II)during a period of not fewer than 7 business days after providing notice to the applicant under subclause (I), and in accordance with clause (iii), the Secretary allows the applicant to submit a revised application that corrects the technical error identified in such notice; and
 (III)the applicant— (aa)does not submit to the Secretary a revised application that corrects the technical error identified in the notice under subclause (I) before the expiration of the period described in subclause (II); or
 (bb)submits to the Secretary a revised application that contains a new technical error or does not correct the technical error identified in the notice under subclause (I).
 (iii)Treatment of revised applicationsThe Secretary shall treat a revised application submitted under clause (ii)(II) in the same manner as a timely submitted application that did not contain the technical error corrected in such revised application. The peer review score of a revised application submitted under clause (ii)(II) shall not be reviewable by any officer or employee of the Department of Education other than the Secretary.
 (iv)Technical error definedIn this subparagraph, the term technical error means a nonsubstantive error in an application, including an error in formatting, spacing, number of pages, font size or style, and an error in rounding or any other typographical error in a proposed budget..
 4.Notifications to CongressSection 402H of the Higher Education Act of 1965 (20 U.S.C. 1070a–18) is amended by adding at the end the following:
			
 (e)Notifications to congressional officesThe Secretary shall notify each member office of Congress at the time a grant or contract under this chapter is awarded that—
 (1)identifies each entity that received a grant or contract under this chapter during the period covered by the notification that is located in the State of the member of Congress, in the case of a Senator, or in the district of the member of Congress, in the case of a Representative, and indicates the dollar amount of each such grant or contract; and
 (2)identifies each entity that applied for, but did not receive, a grant or contract under this chapter during the period covered by the notification that is located in the State of the member of Congress, in the case of a Senator, or in the district of the member of Congress, in the case of a Representative, and indicates the reason that the entity did not receive the grant or contract for which it applied..